Citation Nr: 0912313	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.  

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.

At the hearing, the Veteran essentially provided testimony 
that his hearing loss had worsened as evident by his treating 
physician's recommendation that he obtain cochlear implants.  
The claims file reflects that the Veteran last underwent a VA 
examination in May 2006 during which time audiological 
testing revealed moderate to severe sensorineural hearing 
loss bilaterally with speech audiometry that revealed speech 
recognition ability of 48 percent in the right ear and 52 
percent in the left ear.  Thereafter, an October 2007 VA 
report of an ear, nose, and throat consult noted that a 
September 2007 audiogram revealed profound bilateral hearing 
loss with no word discrimination in either ear.  It was noted 
that the Veteran may be a good candidate for cochlear 
implants.  The audiogram is not interpreted.  The Board 
cannot use the results from that testing to evaluate the 
Veteran's level of auditory impairment because the graph is 
not accompanied by numerical results.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  Therefore, as the evidence 
indicates that there has been a material change in the 
Veteran's hearing disability but the data is not reported in 
the appropriate form, VA's duty to assist under 38 U.S.C.A. 
§ 5103A requires that the Veteran be afforded a VA 
audiological examination to ascertain the current level of 
disability.  See 38 C.F.R. § 3.327(a) (2008); Floyd v. Brown, 
9 Vet. App. 88, 93 (1996); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Green v. Derwinski, 1 Vet. App 121, 124 (1991).

In addition, VA treatment records dated through February 2008 
are associated with the claims file; however, there are 
significant gaps in the records of treatment.  All VA 
treatment records pertaining to the Veteran's hearing 
disability dating since the last VA examination in May 2006 
should be requested and obtained to ensure the record is 
complete.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Lastly, the Board observes that in a statement received by 
the RO in June 2008, the Veteran expressed disagreement with 
an April 2008 rating decision that denied service connection 
for PTSD.  The claims file reflects that no statement of the 
case has been issued on this issue.  The Court has held that 
where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus, this claim is being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 19.26 (2008).  After the statement 
of the case has been issued, the claim should be returned to 
the Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from 
the Newington/West Haven VAMC in 
Connecticut, the Malcom Randall VAMC in 
Gainesville, Florida, and the Lecanto 
Community Based Outpatient Clinic in 
Florida, pertaining to the Veteran's 
hearing disability dating since May 2006.

2.  Schedule the Veteran for a VA 
audiological examination to ascertain the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to and reviewed by the 
examiner.  

In addition to current audiological 
testing, the examiner should review the 
results of the September 2007 
audiological examination, and interpret 
the graphical representations of 
audiometric data in terms of puretone 
thresholds, in decibels, in frequencies 
1000, 2000, 3000, and 4000 Hertz.  

3.  Issue a statement of the case to the 
Veteran and his representative on the 
issue of entitlement to service 
connection for PTSD, so that the Veteran 
may have the opportunity to complete an 
appeal on this issue (if he so desires) 
by filing a timely substantive appeal.

4.  Thereafter, readjudicate the hearing 
loss claim.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




